Citation Nr: 9933691	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-28 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
August 1975.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for 
nonservice-connected pension benefits.  

The Board, in November 1998, remanded the case for further 
development, and following the accomplishment of the 
requested development, the case has been returned to the 
Board for resolution.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the  veteran's appeal has been obtained by the 
RO.

2.  There is currently no competent medical evidence that the 
veteran's nonservice-connected disorders and disabilities are 
productive of a combined disability evaluation in excess of 
30 percent.

3.  By reason of his symptomatology of osteoarthritis in 
addition to his age, education, background, and work history, 
the veteran is not precluded from engaging in all forms of 
gainful employment.


CONCLUSION OF LAW

The veteran is not permanently and totally disabled for 
nonservice-connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes the contention of the veteran's 
representative that the case should be remanded for further 
development in order to obtain a disability rating for an 
alleged additional unrated disability, i.e., depression.  

After careful consideration of the evidence of record, the 
Board has determined that further development is not 
necessary in this case.  Specifically the Board finds that 
the record contains no medical evidence of diagnosis or 
treatment of depression.  Furthermore, the veteran, himself, 
testified during the personal hearing conducted in June 1998, 
that he had not been diagnosed or treated for depression.  
See Hearing Transcript pp. 6-7.  Thus, the Board concludes 
that the VA has complied with the duty to assist as mandated 
by 38 U.S.C.A. § 5107(a).

VA laws authorize the payment of pension benefits to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities.  See 38 U.S.C.A. §§ 1502, 
1521.  Permanent and total disability ratings for pension 
purposes are authorized for disabling conditions which are 
not the result of the veteran's own willful misconduct.  See 
38 C.F.R. § 3.342.  Total disability will be considered to 
exist where there is an impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
disabled veteran.  See 38 C.F.R. § 3.340 (1999).  See also 
Brown v. Derwinski, 2 Vet. App. 444, 446-47 (1992); Roberts 
v. Derwinski, 2 Vet. App. 387, 389-91 (1992); Talley v. 
Derwinski, 2 Vet. App. 282, 286-87 (1992).

There are three alternative bases upon which permanent and 
total disability for nonservice-connected pension purposes 
may be established.  The first basis is the establishment, by 
use of the appropriate diagnostic codes of the VA Schedule 
for Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  
In other words, each disability is rated under the 
appropriate diagnostic code and then combined to determine if 
the veteran holds a combined 100 percent schedular evaluation 
for pension purposes.  The permanent loss of both hands, of 
both feet, or of one hand and one foot, or the sight of both 
eyes, or becoming permanently helpless or permanently 
bedridden, will be considered for permanent and total 
disability.  See 38 C.F.R. § 4.15.

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration when the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental defects in individual cases.  
See 38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he or she is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. §§ 4.16(a), 4.17.  Marginal 
employment, generally deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, shall generally not be 
considered substantially gainful.  See 38 C.F.R. § 4.16(a).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Disability evaluations are determined by evaluating the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).

In this case, the RO has assigned a combined 30 percent 
evaluation for the veteran's nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25.  These disabilities 
include osteoarthritis of the cervical spine, rated as 20 
percent disabling; and osteoarthritis of the lumbar spine, 
rated as 10 percent disabling.  Thus, the Board will first 
address whether the veteran was adequately evaluated for his 
disabilities for pension purposes.

A.  Cervical Spine

Private medical records dated from March to June 1996, from 
L. A. Reed, M.D., indicate the veteran was first seen in 
March 1996 for "whiplash".  He was then self-employed in 
air-conditioning/heating.  He received physical therapy 
through April.  An MRI of the cervical spine conducted in May 
1996, showed degenerative spondylosis of the right sided spur 
and disk bulge at C3-4 resulting in right lateral recess 
narrowing, and spondylosis with posterior bar-like spur and 
disk bulge causing AP canal narrowing and bilateral lateral 
recess narrowing to the greatest extent on the right of C6-7.

A letter from S. H. Park, M.D., addressed to Dr. Reed and 
dated June 1996, indicated that he had seen the veteran for 
neurological evaluation.  An EMG and nerve conduction studies 
had shown evidence of C7 radiculopathy on the right which 
correlated with the recent MRI findings of C6-7  bony spur 
and disk bulging.  However, clinically the veteran was 
improved with less amount of pain and headache.  His cervical 
range of motion was also noted to be improved.  Continued 
conservative treatment was recommended.  Dr. Park concluded 
that "I am going to let this patient go back to work with 
restricted duty as the patient wishes."

The May 1997 VA examination noted subjective complaint of 
pain and stiffness of the neck and right arm.  Physical 
examination revealed no postural abnormality or fixed 
deformity.  The musculature of the back was normal; range of 
motion was recorded as 40 degrees flexion, 40 degrees 
extension, 40 degrees left lateral flexion, 30 degrees right 
lateral flexion and 90 degrees rotation, left and right.  
There was no objective evidence of pain on motion; there was 
no evidence of neurological deficit.  X-rays revealed disc 
space narrowing and degenerative change at level C6-C7.  The 
diagnosis was moderate osteoarthritis of the cervical spine 
with cervical ligamentous strain.

The veteran's cervical spine disability can be evaluated 
under several diagnostic codes to include Diagnostic Codes 
5010, 5287, 5290, and 5293.  A 20 percent evaluation is 
warranted under the regulations if he has traumatic arthritis 
substantiated by x-ray findings showing involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations (5210), moderate 
spine limitation of motion of the cervical spine (5290), and 
intervertebral disc syndrome with moderate, recurring attacks 
(5293).  A 30 percent evaluation would be assigned if the 
veteran had favorable ankylosis (5287) or severe limitation 
of motion of the cervical spine (5290).  

The RO assigned a 20 percent disability rating to the 
veteran's cervical spine disability for pension purposes 
under the criteria of Diagnostic Code 5293 for intervertebral 
disc syndrome.  The Board finds that the veteran's 
osteoarthritis of the cervical spine was adequately rated as 
20 percent disabling for pension purposes.  VA examination of 
May 1997 found no abnormalities of the cervical spine and 
significant range of motion with no objective evidence of 
pain.  Additional medical evidence indicates that he was 
discontinued from physical therapy in April 1996 and 
medically released to return to work with restricted duties 
in June 1996.  There is no medical evidence of either 
ankylosis or severe limitation of motion so as to warrant a 
higher evaluation.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; as well as the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), however, the foregoing do not 
provide a basis for an increase.  The medical evidence does 
not reveal any objective evidence of disuse atrophy, fatigue 
on use or additional limitation of function due to pain or 
any other symptom.  Accordingly, an evaluation in excess of 
20 percent under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not in 
order.

B.  Lumbar Spine

The private medical records referenced above contained no 
reference to any lumbar spine condition.

The May 1997 VA examination noted subjective complaint of 
pain and stiffness of the low back and legs.  Physical 
examination revealed no postural abnormalities or fixed 
deformity.  The musculature of the back was normal.  Range of 
motion was recorded at 80 degrees flexion; 20 degrees 
extension; 40 degrees lateral flexion, bilateral; and 60 
degrees rotation, bilateral.  X-rays revealed very minor 
degenerative spurring at level L4-5 with no disc space 
narrowing.  The final diagnosis was mild osteoarthritis of 
the lumbar spine.

The RO assigned a 10 percent nonservice-connected evaluation 
under Diagnostic Codes 5010 and 5295.  Under Diagnostic Code 
5010 traumatic arthritis, substantiated by x-ray evidence, is 
to be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (1999).  

Under Diagnostic Code 5295 for lumbosacral strain, a 10 
percent evaluation is assigned for lumbosacral strain with 
characteristic pain on motion and a 20 percent evaluation is 
granted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).

The veteran's lumbar spine disability could also be rated 
under the criteria of Diagnostic Code 5292, which provides 
that slight limitation of motion of the lumbar spine is to be 
assigned a 10 percent rating; moderate limitation of motion 
would warrant a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).

In the instant case, the Board finds that the veteran's 
nonservice-connected lumbar spine disability is appropriately 
rated as 10 percent disabling.  Although VA examination noted 
subjective complaint of pain and stiffness, there was no 
objective evidence of pain.  No muscle spasms were noted and 
the examiner did not indicated that the veteran had moderate 
limitation of motion.  Thus, a higher rating would not be 
warranted under either Diagnostic Code 5292 or 5295.  It is 
also noted that Diagnostic Code 5293 is inapplicable as there 
is no evidence of neurological involvement.  Finally, an 
increased rating under Diagnostic Code 5289 is not warranted 
as there is no evidence of ankylosis.  Therefore, an 
evaluation in excess of 10 percent is not warranted.

The Board has again considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; as well as the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), however, the foregoing do not 
provide a basis for an increase.  In this respect the Board 
observes that the veteran's 10 percent rating under 
Diagnostic Code 5295, does specifically contemplate pain.  
Moreover, the clinical records do not reveal any objective 
evidence of disuse atrophy, fatigue on use or additional 
limitation of function due to pain or any other symptom.  
Accordingly, an evaluation in excess of 10 percent under 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not in order.

C.  Conclusion

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 4.15 (1999).  In this case, the veteran is 
unable to meet this requirement.  None of the veteran's 
disabilities constitutes a permanent total disability under 
38 C.F.R. § 4.15, and his two ratable disabilities do not 
amount to a combined one hundred percent evaluation for 
pension purposes.

Moreover, a permanent and total disability rating is not 
warranted under the applicable schedular criteria provided 
for under 38 C.F.R. § 4.169a), 4.17 (1999).  The veteran does 
not have a disability rated at 60 percent or higher, or one 
disability rated at 40 percent with the combined rating at 70 
percent.  His osteoarthritis of the cervical spine is rated 
at 20 percent, and the osteoarthritis of the lumbar spine is 
rated at 10 percent.  The combined rating for the veteran's 
nonservice connected disabilities is appropriately designated 
at 30 percent.  38 C.F.R. § 4.25 (1999).  This 30 percent 
rating represents the average age-earning impairment caused 
by the veteran's disabilities.

As the veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), 4.17, the Board must 
determine whether he is entitled to pension benefits based on 
subjective criteria, including age, education and 
occupational history.  38 C.F.R. § 3.321, 4.15.  In this 
regard, the Board notes that the record shows that the 
veteran is 45 years old, has a high school and trade school 
education, and work experience in the air-
conditioning/heating field.  He reportedly last worked in 
1996.  Although the veteran has submitted several lay 
statements and personally testified at the Board hearing 
conducted in June 1998, that he was unable to return to work 
due to his back condition, there is no medical evidence of 
record that the veteran is precluded from sedentary or other 
type of work based on his cervical and lumbar spine 
disabilities.  In fact, the June 1996 correspondence from Dr. 
Parks indicated that the veteran could return to his prior 
work with some limitations.  The veteran has not shown that 
his ratable disabilities render him unemployable under 
38 C.F.R. § 3.321(b)(2) and no medical professional is shown 
to have offered an opinion that the combined effects of his 
nonservice-connected disorders result in his unemployability.  
In addition, the veteran has not shown that his disabilities 
result in frequent periods of hospitalization, or a marked 
interference with employment.  Accordingly, the Board 
concludes that the veteran has simply not presented such an 
unusual disability picture so as to render impractical the 
application of regular schedular standards.  Hence, a basis 
for entitlement to a permanent and total disability 
evaluation on an extraschedular basis has not been presented.  
See generally VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).  

On the basis of the above analysis a preponderance of the 
evidence is against the veteran's claim for pension benefits, 
and thus the doctrine of reasonable doubt is not for 
application in this case.  38 U.S.C.A. § 5107(b).  Therefore, 
the Board finds that the veteran is not entitled to 
nonservice-connected pension benefits.



ORDER

Entitlement to nonservice-connected pension benefits is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


